DETAILED ACTION
Claims 13 – 24, 26 of U.S. Application No. 16638639 filed on 02/12/2020 are presented for examination. Claims 1 – 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 – 24, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 23 was objected to because the language used in claim 23 were not understandable and it seemed to be a direct translation of a foreign language. Claim 23 was amended in 5/31/2022 to streamline the used language, therefore, the claim objection is overcome.
 Independent claims 13, 18, and 23 were rejected under 35 USC 102 as being anticipated by Langlard (US 20170040859). The Applicant amended Claims 13, 18, and 23 on 5/31/2022 to clarify that the conductor faces are joined by a conductive joint material, and that the joint faces are shorter than the axial length of the armature core. Langlard does not disclose the added limitations, therefore, the 35 USC 102 to claims 13, 18, and 23 are overcome. None of the prior arts in record, alone or in combination disclose the combination of limitations of claims 13, 18, or 23 as amended. Claims 14-17, 19-22, 24, 26 are allowable for depending on claims 13, 18, and 23 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, Art Unit 2832